DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This interpretation applies to the “means for delivering” in line 5 of claim 20.  This can be a sparger, tube, or functional equivalent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 17, it recites a second filter assembly with a “casing” and a “compartment,” however there are already a casing and a compartment recited in claim 12.  It is unclear whether the ones in claim 17 are referring back to the elements in claim 12 or those in claim 17.  It is also unclear how the “porous first filter body” of line 2 in claim 17 can be disposed within a compartment of the second assembly and also in the first assembly (claim 12).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8, 10-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12-24 of U.S. Patent No. 9,457,306. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that the filter is porous with a preferred pore size.  One having ordinary skill in the art would understand that a gas filter should be porous to allow gas flow to pass through it, and to have a pore size that traps a desired particulate size while allowing an acceptable pressure loss across the filter.
Claims 1 and 3-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,049,916. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that there is a second filter assembly parallel with the first.  It is submitted that the use of parallel filters (duplication of parts) is an obvious modification to a fluid filtering system in order to provide additional filtration capacity.
Claims 1, 3-14 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,822,582. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that there is a second filter assembly parallel with the first.  It is submitted that the use of parallel filters (duplication of parts) is an obvious modification to a fluid filtering system in order to provide additional filtration capacity.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. (5,271,557).
Lynch et al. ‘557 teach a gas treatment process comprising delivering contaminated gas to a filter (40), applying a partial vacuum to the filter to draw gas through the filter using a blower (12), and automatically regulating the vacuum by sensing a pressure upstream and downstream of the filter with a sensor (42) and opening a vacuum break valve (44) to decrease the vacuum (see figure 2, col. 6, lines 1-8, 40-60, col. 8, lines 56-68).  A gas transfer line (18) extends between the filter and the vacuum pump and includes a vacuum break valve (44).  Wells (VR-1, VR-2, VR-3, MW-6) anticipate the container having a compartment configured to hold a liquid and a gas of instant claim 12.  The vacuum regulation is controlled by programmed controller (26) connected to the pressure sensor and the valve.  One having ordinary skill in the art will understand that a porous filter will have a housing to connect with flow lines.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. (6,391,093) in view of Lynch et al. ‘557.
French et al. ‘093 disclose a gas filter process comprising sparging a gas through a liquid (6a) in a container (5), passing the sparged gas through a filter (11), and applying a vacuum with a vacuum pump (10) to cause the gas flow (see figures, col. 2, lines 3-23).  The instant claims differ from the process of French et al. ‘093 in that there is a computer processor to control automatic regulation of the vacuum based on a pressure reading upstream and downstream of the gas filter, and that a plurality of filters are used in parallel.
Lynch et al. ‘557 disclose a vacuum control system for a filter as described in paragraph 12 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of French et al. ‘093 by using the vacuum control arrangement of Lynch et al. ‘557 in order to provide a means for decreasing the applied vacuum when the filter becomes blocked.  It is submitted that the use of parallel filters is well known for treating a larger fluid flow than can be handled by a single filter.
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over French et al. ‘093 in view of Lynch et al. ‘557 as applied to claims 1 and 12 above, and further in view of Haggard (5,632,793).
French et al. ‘093 in view of Lynch et al. ‘557 disclose all of the limitations of the claims except that the filter includes a flexible, collapsible bag that bounds the compartment.  Haggard ‘793 discloses a filter having a flexible elastomeric housing (10) defining a gas inlet and exhaust outlet (see figures 1, 2, col. 4, lines 19-28).  In this rejection, “collapsible bag” is interpreted broadly to include a flexible housing that is capable of being collapsed.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the system of the primary references by using the flexible filter housing of Haggard in order to provide an arrangement that allows placement of the filter in different configurations by bending.
Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the combination in claim 20 of a container with liquid comprising a culture that includes media having cells or microorganisms suspended in the container compartment, a first gas filter assembly coupled to the container so that gas can pass from the compartment to the filter, and a vacuum pump coupled with the filter to create a partial vacuum to assist in drawing gas from the compartment to the filter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl